DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“receive status data having an on-value when the interface is utilizable and an off-value when the interface is non-utilizable, 
initialize, in response to a situation which the status data is received for a first time, delay-based data to have [ a ] an initial value of the status data and dampening- based data to have the initial value of the status data, activate the delay timer in response to a situation in which the status data changes while the delay timer is inactive, 
set, at an end of a delay determined by the delay timer, the delay-based data to have a value of the status data occurring at the end of the delay, 
set, regardless of the delay timer, the dampening-based data to have [ the ] a value of the status data if a penalty value fulfils a condition defined with one or more penalty thresholds, and otherwise set the dampening-based data to have the off-value, 

set, regardless of the delay timer, penalty control data to have a preventive value in response to a situation in which increasing the penalty value during a time -2-Attorney Docket No.: 3540-1077 (PY170003US)S/N 16/113,372 window exceeds a predetermined limit, the time-window including a current moment of time and having a pre-determined temporal length, and increase, regardless of the delay timer, 
the penalty value in response to a situation in which both: [ i) ] the status data changes from the on-value to the off-value, and [ ii) ] the penalty control data has a value other than the preventive value.”
BHATTACHARYA (US 2015/0222557 A1) teaches a method for tracking a re-routing history of Multi-Protocol Label Switching ("MPLS")/Generalized MPLS ("GMPLS") tunnels over intervals comprises measuring a number of policy-based re-routes during at least one measurement interval; determining a tunnel re-route frequency based on the measurement; comparing the tunnel re-route frequency to a frequency threshold; and determining if the tunnel re-route frequency exceeds the frequency threshold and, if the tunnel re-route frequency exceeds the frequency threshold, delaying at least one tunnel re-route.
BAUCHOT (US 2012/0127850 A1) teaches a system and associated method for dynamic error dampening in a node in a network system. The node collects statistics of data traffic transferred through the node. The node has a link error MIB storing Error 
Floyd, III teaches Techniques for dampening an interface-flapping rate between switches in a network environment. An interface of a first switch is designated as being in an active mode in which forwarding activity of the interface is permitted. The interface is determined to exhibit flapping behavior satisfying one or more dampening criteria when in the active mode. An indication is sent to a second switch to isolate the interface. A reply to the indication is received from the second switch. The interface is designated as being in an isolated mode in which health monitoring of the interface is permitted but forwarding activity of the interface is prohibited. The interface is determined to satisfy one or more reinstatement criteria when in the isolated mode. The interface is predesignated as being in the active mode.
The Examiner agrees with the Applicant’s arguments regarding the 35 USC 112 Rejection, therefore the rejection is withdrawn. 
The Examiner agrees with the Applicant argument that the cited references, alone or in combination, does not teach, suggest or describe key features such as a penalty value, delay timer, decrease in predetermined rule over time, increase in response to a status change, on-value, off-value and penalty control data. In addition, 
	Claim(s) 2-12 depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above. 
	Independent Claim(s) 13 and 15-16 are similar to Claim 1 and are allowed based on the same reasoning as mentioned above. 
	Dependent Claim(s) 14 depend on Claim(s) 13 and is allowed based on the same reasoning as mentioned above.  
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
Lastly, as evidenced by the prosecution history (see 02/16/2021 Applicant Arguments/Remarks, 08/14/2020 Non-Final Rejection) the Applicant Argument/Remarks, in respect to Claims(s) 1-16 were deemed persuasive and the 35 U.S.C 112 & 103 Rejection(s) of the above-mentioned claims are hereby withdrawn.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-16 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457